Title: 1778 May 20. Wednesday.
From: Adams, John
To: 


       The french Opera is an Entertainment, which is very pleasing, for a few Times. There is every Thing, which can please the Eye, or the Ear. But the Words are unintelligible, and if they were not, they are said to be very insignificant. I always wish, in such an Amusement to learn Something. The Imagination, the Passions and the Understanding, have too little Employment, in the opera.
       Dined at Dr. Dubourgs, with a small Company, very handsomely; but not amidst those Signs of Wealth and Grandeur, which I see every where else.
       I saw however more of Sentiment, and therefore more of true Taste than I have seen in other Places, where there was ten times the Magnificence.—Among his Pictures were these.
       Les Adieux D’Hector et D’Andromaque, in which the Passions were strongly marked.
       La Continence de Scipio.
       Le Medicin Erasistrate, decouvre L’Amour D’Antiochus.
       Devellopement de la Decoration interieure et des Peintures des Plafonds de la Gallerie de Versailles.
       We went and drank Tea, with Mm. Foucault, and took a View of Mr. Foucaults House—a very grand Hotell it is—and the Furniture is vastly rich. The Beds, the Curtains, the every Thing is as rich as Silk and Gold can make it.
       I am wearied to death with gazing wherever I go, at a Profusion of unmeaning Wealth and Magnificence. The Adieu of Hector and Andromache gave me more Pleasure than the Sight of all the Gold of Ophir would. Gold, Marble, Silk, Velvet, Silver, Ivory, and Alabaster, make up the Shew everywhere.
       A certain Taylor once stole an Horse, and was found out and committed to Prison, where he met another Person who had long followed the Trade of Horse Stealing. The Taylor told the other, his Story. The other enquired why he had not taken such a Road and assumed such a Disguise, and why he had not disguised the Horse?—I did not think of it.—Who are you? and what has been your Employment?—A Taylor. —You never stole a Horse before, I suppose in your Life.—Never.—G—d d—n you what Business had you with Horse stealing? Why did not you content your Self with your Cabbage?—Franklin.
      